EuroPacific Growth Fund 333 South Hope Street Los Angeles, California 90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email vpc@capgroup.com Vincent P. Corti Secretary June 4, 2010 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: EuroPacific Growth Fund File Nos.002-83847 and 811-03734 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectuses and Statement of Additional Information since the electronic filing on May 28, 2009 of the Registrant’s Post-Effective Amendment No. 42 under the Securities Act of 1933 and Amendment No. 42 under the Investment Company Act of 1940. Sincerely, /s/ Vincent P. Corti Vincent P. Corti
